Exhibit 10.7

EXPLANATORY NOTE

The Registrant has entered into director supplemental retirement plan agreements
with each of James G. Graham; J. Densil Worthington; James E. Hill, Jr.; Maudie
M. Davis; Murchison B. Biggs; Alan W. Thompson; Crawford Monroe Enzor, III;
Roger Dale Ward; and E. Autry Dawsey, Sr. These agreements are substantially
identical in all material respects except as to the parties thereto. In reliance
on Instruction 2 to Item 601 of Regulation S-K, the Registrant is filing a copy
of only one of the agreements. The following schedule identifies the other
documents omitted and sets forth the material details in which such documents
differ from this Exhibit 10.7:

 

Document Title

  

Party

Director Supplemental Retirement Plan Agreement    J. Densil Worthington
Director Supplemental Retirement Plan Agreement    James E. Hill, Jr. Director
Supplemental Retirement Plan Agreement    Maudie M. Davis Director Supplemental
Retirement Plan Agreement    Murchison B. Biggs Director Supplemental Retirement
Plan Agreement    Alan W. Thompson Director Supplemental Retirement Plan
Agreement    Crawford Monroe Enzor, III Director Supplemental Retirement Plan
Agreement    Roger Dale Ward Director Supplemental Retirement Plan Agreement   
E. Autry Dawsey, Sr.



--------------------------------------------------------------------------------

DIRECTOR SUPPLEMENTAL RETIREMENT

PLAN AGREEMENT

The DIRECTOR SUPPLEMENTAL RETIREMENT PLAN AGREEMENT (this Agreement”) is made
and entered into as of this 6th day of April, 2007 by and between Waccamaw Bank,
a bank organized and existing under the laws of the State of North Carolina (the
“Bank”), and James G. Graham (the “Director”).

WHEREAS, the Director is a member of the board of directors (“Board”) of the
Bank and Waccamaw Bankshares, Inc. (the “Company”) and has for many years
faithfully served the Bank and Company. It is the consensus of the Boards that
the Director’s services have been of exceptional merit, in excess of the
compensation paid, and an invaluable contribution to the profits and position of
the Bank and Company. The Boards further believe that the Director’s experience,
knowledge of corporate affairs, reputation, and industry contacts are of such
value, and the Director’s continued services so essential to the future growth
and profits of the Bank and Company, that it would suffer if the Director’s
service were terminated,

ACCORDINGLY, effective as of the date first written above the Bank and the
Director desire to enter into an Director Supplemental Retirement Plan Agreement
under which the Bank shall agree to make certain payments to the Director after
the Director’s retirement or to the Director’s beneficiary(ies) after the
Director’s death (the “Director Plan”),

FURTHERMORE, the Bank and the Director intend that this Director Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Director, and be considered a non-qualified benefit
plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). This Director Plan is also intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). The Director
is fully advised of the Bank’s financial status and has had substantial input in
the design and operation of this benefit plan, and

NOW THEREFORE, in consideration of services the Director has performed in the
past and those to be performed in the future, and based upon the mutual promises
and covenants herein contained, the Bank and the Director agree as follows.

I. DEFINITIONS

 

  (A) Effective Date:

The Effective Date of the Director Plan is the date first written above.

 

  (B) Plan Year:

Plan Year means a calendar year from January 1st to December 31st. In the year
of implementation, the term “Plan Year” shall mean the period from Effective
Date through December 31, 2007.

 

  (C) Retirement Date:

Retirement Date means retirement from service with the Bank or the Company that
becomes effective on the first day of the calendar month after the month in
which the Director attains the Normal Retirement Age or such later date as the
Director actually retires.



--------------------------------------------------------------------------------

  (D) Termination of Service:

Termination of Service means the Director’s voluntary resignation from service
with the Bank or Company, the Director’s failure to be elected at any annual
meeting of shareholders of the Bank or Company before the Normal Retirement Age
or the Director’s removal from office for “cause” by the shareholders of the
Bank or Company at a meeting of shareholders held for such purpose. If there is
a dispute about the status of the Director or the date of the Director’s
Termination of Service, the Bank shall have the sole and absolute right to
decide the dispute unless a Change in Control shall have occurred.

 

  (E) Change in Control:

The term Change in Control means a change in control as defined in Internal
Revenue Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including –

(i) Change in ownership: a change in ownership of the Company occurs on the date
any one person or group accumulates ownership of the Company’s stock
constituting more than 50% of the total fair market value or total voting power
of the Company’s stock,

(ii) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of stock of the
Company possessing 35% or more of the total voting power of the Company’s stock,
or (y) a majority of the Company’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Company’s board of directors, or

(iii) Change in ownership of a substantial portion of assets: a change in the
ownership of a substantial portion of the Company’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires assets from the Company having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the assets of
the Company immediately before the acquisition or acquisitions. For this
purpose, gross fair market value means the value of the Company’s assets, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

 

  (F) Normal Retirement Age:

Normal Retirement Age means age 70.

 

  (G) Disability:

“Disability” means the Director suffers a sickness, accident or injury
determined by the carrier of any individual or group disability insurance policy
covering the Director, or by the Social Security Administration, to be a
disability rendering the Director totally and permanently disabled. The Director
must submit proof to the plan administrator (paragraph V) of the carrier’s or
Social Security Administration’s determination upon the request of the plan
administrator.

II. BENEFITS

 

  (A) Normal Retirement Age Benefits:



--------------------------------------------------------------------------------

Subject to subparagraph II(D) hereinafter, a Director who remains in the service
of the Bank and the Company until the Normal Retirement Age shall be entitled to
receive an annual benefit amount equal to the amount set forth in Exhibit A.
Said payments shall be made monthly (1/12th of annual benefit) beginning 30 days
after the Director attains the Normal Retirement Age and shall continue for ten
years.

 

  (B) Benefits for Termination of Service Before Normal Retirement Age:

If the Director suffers a Termination of Service, the Director shall be entitled
to receive an annual benefit amount equal to the amount set forth in Exhibit A,
or a percentage (indicated below) of that annual benefit amount if the Director
has not had four full years of service with the Bank and Company subsequent to
the date of this Agreement. Unless Termination of Service occurs within six
months before the Director’s Normal Retirement Age, payment of benefits under
this subparagraph II(B) shall commence 30 days after the Director’s Normal
Retirement Age and shall continue for ten years. If Termination of Service
occurs within six months before the Director’s Normal Retirement Age, payment of
benefits under this subparagraph II(B) shall commence in the seventh month after
the month in which the Director’s Termination of Service occurs and shall
continue for ten years.

 

Number of Full Years


of Employment from


the Date of this Agreement

  

Vested Percentage
(to a maximum of 100%)

Less than 1    0% 1    25% 2    50% 3    75% 4    100%

 

  (C) Death:

If the Director dies while there is a balance in the Director’s accrued
liability retirement account, 90 days after the Director’s death the unpaid
balance shall be paid in a single lump sum to the individual or individuals
designated in a writing by the Director filed with the Bank. In the absence of
or a failure to designate a beneficiary, the unpaid balance shall be paid in a
lump sum to the personal representative of the Director’s estate.

 

  (D) Discharge for Cause:

Notwithstanding any provision of this Agreement to the contrary, the Bank shall
not pay any benefit under this Agreement and this Agreement shall terminate if
Termination of Service is a result of removal from office for Cause. The term
“Cause” means:

(i) A determination by the shareholders of the Bank or Company, in good faith,
that the Director is engaging or has engaged in willful misconduct or conduct
which is detrimental to the business prospects of the Bank or Company or which
has had or likely will have a material adverse effect on the business or
reputation of the Bank or Company,

(ii) The violation by the Director of any applicable federal or state law, or
any applicable rule, regulation, order or statement of policy promulgated by any



--------------------------------------------------------------------------------

governmental agency or authority having jurisdiction over the Company, Bank or
any of its affiliates or subsidiaries (a “Regulatory Authority,” including
without limitation the Board of Governors of the Federal Reserve, Federal
Reserve Bank of Richmond, the Federal Deposit Insurance Corporation and the
North Carolina Commissioner of Banks), which results from the Director’s gross
negligence, willful misconduct, or intentional disregard of such law, rule,
regulation, order, or policy statement and results in any substantial damage,
monetary or otherwise, to the Company, Bank or any of its affiliates or
subsidiaries or to the reputation of the Company or Bank,

(iii) The commission in the course of the Director’s service with the Company or
Bank of an act of fraud, embezzlement, or theft or proven personal dishonesty
(whether or not resulting in criminal prosecution or conviction),

(iv) The conviction of the Director of any felony or any criminal offense
involving dishonesty or breach of trust, or the occurrence of any event
described in section 19 of the Federal Deposit Insurance Act or any other event
or circumstance which disqualifies the Director from serving as a Director of,
or a party affiliated with, the Bank or Company,

(v) The Director becomes unacceptable to, or is removed, suspended or prohibited
from participating in the Company or Bank’s affairs (or if proceedings for that
purpose are commenced) by any Regulatory Authority, or,

(vi) The occurrence of any event to have resulted in the Director being excluded
from coverage, or having coverage limited as to the Director as compared to
other covered directors, under the Bank’s then current “blanket bond” or other
fidelity bond or insurance policy covering its directors, officers or employees.

 

  (E) Disability Benefit:

If the Director’s service is terminated because of Disability before Normal
Retirement Age, the Director shall be entitled to receive the annual benefit
amount set forth in Exhibit A upon submission to the Bank of written
documentation and verification of Disability. Payment of the annual benefit
shall be made monthly (1/12th of annual benefit) beginning in the seventh month
after the month in which the Director’s Termination of Service for Disability
occurs and shall continue for ten years.

 

  (F) Change in Control:

After a Change in Control that occurs before the Director attains Normal
Retirement Age, the Director shall be entitled to receive [the unpaid accrued
balance in a single lump sum][an annual benefit amount equal to the amount set
forth in Exhibit A. Said payments shall be made monthly (1/12th of annual
benefit) beginning 30 days after the Director attains the Normal Retirement Age
and shall continue for ten years.

III. RESTRICTIONS UPON FUNDING AND BENEFIT ACCOUNTING

The Bank shall have no obligation to set aside, earmark, or entrust any fund or
money with which to pay its obligations under this Director Plan. The Director,
the Director’s beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.



--------------------------------------------------------------------------------

The Bank reserves the absolute right, in its sole discretion, to fund the
obligations undertaken by this Director Plan or to refrain from funding the same
and to determine the extent, nature, and method of such funding. If the Bank
elects to fund this Director Plan in whole or in part through the purchase of
life insurance, mutual funds, disability policies, or annuities, the Bank
reserves the absolute right, in its sole discretion, to terminate such funding
at any time in whole or in part. At no time shall any Director be deemed to have
any lien, nor right, title, or interest in or to any specific funding investment
or to any assets of the Bank.

If the Bank elects to invest in a life insurance, disability, or annuity policy
upon the life of the Director, the Director shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

The Bank shall account for the benefit provided herein using the regulatory
accounting principles of the Bank’s primary federal regulator. The Bank shall
establish an accrued liability retirement account for the Director into which
appropriate reserves shall be accrued.

IV. MISCELLANEOUS

 

  (A) Alienability and Assignment Prohibition:

Neither the Director nor the Director’s surviving spouse nor any other
beneficiary(ies) under this Director Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify, or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony, or separate maintenance owed by the Director or the
Director’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency, or otherwise. If the Director or any
beneficiary attempts assignment, commutation, hypothecation, transfer, or
disposal of the benefits hereunder, the Bank’s liabilities hereunder shall
forthwith cease and terminate.

 

  (B) Binding Obligation of the Bank and any Successor in Interest:

No sale, merger, or consolidation of the Company or the Bank shall occur unless
the new or surviving entity expressly acknowledges the obligations under this
Director Plan and agrees in writing to assume and discharge the duties and
obligations of the Bank under this Director Plan. This Director Plan shall be
binding upon the parties hereto, their successors, beneficiaries, heirs, and
personal representatives.

 

  (C) Amendment or Revocation:

Subject to paragraph VI, it is agreed by and between the parties hereto that,
during the lifetime of the Director, this Director Plan may be amended or
revoked at any time or times, in whole or in part, by the mutual written consent
of the Director and the Bank.

 

  (D) Gender:

Whenever in this Director Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine, or neuter
gender, whenever they should so apply.

 

  (E) Effect on Other Bank Benefit Plans:

Nothing contained in this Director Plan shall affect the right of the Director
to participate in or be



--------------------------------------------------------------------------------

covered by any qualified or non-qualified pension, profit-sharing, group, bonus
or other supplemental compensation or fringe benefit plan constituting a part of
the Bank’s existing or future compensation structure.

 

  (F) Headings:

Headings and subheadings in this Director Plan are inserted for reference and
convenience only and shall not be deemed a part of this Director Plan.

 

  (G) Applicable Law:

The laws of the State of North Carolina shall govern the validity and
interpretation of this Agreement.

 

  (H) 12 U.S.C. § 1828(k):

Any payments made to the Director under this Director Plan or otherwise are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

 

  (I) Partial Invalidity:

If any term, provision, covenant, or condition of this Director Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Director Plan
shall remain in full force and effect notwithstanding such partial invalidity.

V. NAMED FIDUCIARY AND PLAN ADMINISTRATOR

 

  (A) Named Fiduciary and Plan Administrator:

The “Named Fiduciary and Plan Administrator” of this Director Plan shall be
Waccamaw Bank until its resignation or removal by the Board. As Named Fiduciary
and Plan Administrator, the Bank shall be responsible for the management,
control and administration of the Director Plan. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Director Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.

 

  (B) Claims Procedure and Arbitration:

If a dispute arises over benefits under this Director Plan and benefits are not
paid to the Director (or to the Director’s beneficiary(ies) in the case of the
Director’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Named Fiduciary and Plan
Administrator named above within 90 days from the date payments are refused. The
Named Fiduciary and Plan Administrator shall review the written claim and if the
claim is denied, in whole or in part, they shall provide in writing within 90
days of receipt of such claim the specific reasons for such denial, reference to
the provisions of this Director Plan upon which the denial is based and any
additional material or information necessary to perfect the claim. Such written
notice shall further indicate the additional steps to be taken by claimants if a
further review of the claim denial is desired. A claim shall be deemed denied if
the Named Fiduciary and Plan Administrator fail to take any action within the
90-day period.



--------------------------------------------------------------------------------

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within 90 days of the first claim denial.
Claimants may review this Director Plan or any documents relating thereto and
submit any written issues and comments they may feel appropriate. In its sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within 90 days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of the Plan Agreement upon
which the decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Director Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.

If a dispute arises as to the Bank’s discharge of the Director “for cause,” such
dispute shall likewise be submitted to arbitration as above described and the
parties hereto agree to be bound by the decision thereunder.

VI. TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Director Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Upon a Change in Control, this
paragraph shall become null and void effective immediately upon the Change in
Control.

VII. COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A

The Bank and the Director intend that their exercise of authority or discretion
under this Agreement shall comply with section 409A of the Internal Revenue Code
of 1986. If when the Director’s service terminates the Director is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement will result in additional tax or interest
to the Director because of section 409A, then despite any contrary provision of
this Agreement the Director will not be entitled to the payments until the
earliest of (x) the date that is at least six months after termination of the
Director’s employment for reasons other than the Director’s death, (y) the date
of the Director’s death, or (z) any earlier date that does not result in
additional tax or interest to the Director under section 409A. As promptly as
possible after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Director in a single lump sum, unless regular monthly installment payments
beginning after a six-month delay are specifically provided for in this
Agreement. If any provision of this Agreement does not satisfy the requirements
of section 409A, such provision shall nevertheless be applied in a manner
consistent with those requirements. If any provision of this Agreement would
subject the Director to additional tax or interest under section 409A, the Bank
shall reform the provision. However, the Bank shall maintain to the maximum
extent practicable the original intent of the applicable provision without
subjecting the Director to additional tax or interest, and the Bank shall not be
required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Director Supplemental Retirement Plan Agreement and executed the original
thereof as of date first set forth above, and that upon execution each has
received a conforming copy.

 

        WACCAMAW BANK     Whiteville, North Carolina     By:  

/s/ Alan W. Thompson

    Its:   Chairman of the Board

/s/ Michelle W. Ward

      Witness       [Corporate Seal]           DIRECTOR    

/s/ James G. Graham

    James G. Graham

 

15



--------------------------------------------------------------------------------

Exhibit A

 

Participant

   Age to
Retire    Annual
Retirement Benefit    Years of
Benefit

James G. Graham

   70    $ 10,000    10